DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered. 
Claims 75, 77, 79, 80-82, 98, 99, 101, 102, 105-120 are pending and being examined. Claims 80, 81, 99, 109, 112, 114 are amended. Claims 116-120 are new.


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 98 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 98 depends directly from claim 82 which ultimately depends from claim 75. Claims 75 requires analyzing the DCIS sample for all of PR, FOXA1, COX2, and KI67 expression levels. Claim 82 recites that PR analysis precedes analysis of one or more of the other markers FOXA1, COX2 and KI67. Claim 98 recites “wherein the analysis of the one or more other markers is performed based on the result of the PR analysis” which implies and encompasses that the analysis of one or more of the other FOXA1, COX2 and KI67 markers may or may not occur based on PR analysis results, which is outside the scope of claim 75 that requires analysis of all of the markers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner Suggestion: Delete claim 98.


3.	Claim 120 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 120 depends from claim 114. Claim 114 requires a method step of “treating the subject with lumpectomy with adjuvant radiation therapy based on the analysis that the DCIS sample is at least either PR+/FOXA1+ or PR-/FOXA1-”, therefore claim 114 requires the step of treating the subject with lumpectomy and adjuvant radiation and the result of analysis that the DCIS sample is at least either PR+/FOXA1+ or PR-/FOXA1-. Claim 120 recites that the subject is treated with lumpectomy without adjuvant radiation based on analysis that the DCIS sample is neither PR+/FOXA1+ nor PR-/FOXA1- which is outside the scope of the method of claim 114 requiring a result of PR+/FOXA1+ or PR-/FOXA1- and treatment of the subject with lumpectomy with adjuvant radiation.

4.	All other rejections recited in the Office Action mailed March 1, 2022 are hereby withdrawn in view of amendments, the Bremer declaration, and arguments.

5.	Conclusion: Claims 75, 77, 79, 80-82, 99, 101, 102, 105-119 are allowed. Claims 98 and 120 are rejected.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642